 Case 3:19-cv-00813-REP Document 62 Filed 06/08/20 Page 1 of 1 PageID# 3273



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division


CHMURA ECONOMICS
& ALALYTICS, LLC,


     Plaintiffs


V.                                      Civil Action No. 3:19cv813

RICHARD LOMBARDO,

     Defendant.


                                   ORDER


     Having   considered    PLAINTIFF      AND   COUNTERCLAIM    DEFENDANT'S

MOTION   TO   FILE   EXHIBITS   UNDER   SEAL     (EOF    No.   36),   and   the

requirements of Local Civil Rule 5 and the decisions in Ashcraft,

et al. V. Conoco, Inc., 218 F.3d 288 (4th Cir. 2000), In re Knight

Publishing Co., 743 F.2d 231 (4th Cir. 1984) and Stone v. Univ. of

Maryland, 855 F.2d 178 (4th Cir. 1988) having been met, it is

hereby ORDERED that PLAINTIFF AND COUNTERCLAIM DEFENDANT'S MOTION

TO FILE EXHIBITS UNDER SEAL (EOF No. 36) is granted and Exhibits

34 and 35 (EOF No. 38) to PLAINTIFF AND COUNTERCLAIM DEFENDANT'S

MEMORANDUM IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT (EOF No.

35) are filed under seal; provided that appropriately redacted

versions thereof are filed in the public record.

     It is so ORDERED.


                                                        /s/
                                  Robert E. Payne
                                  Senior United States District Judge
Richmond, Virginia
Date: June 8, 2020
